Birdsong, Judge.
Martin was convicted of a misdemeanor pursuant to Code Ann. § 56-9915.2. The state alleged that he knowingly authorized another to operate a motor vehicle in violation of the Georgia Motor Vehicle Accident Reparations Act (Code Ann. Ch. 56-34B). Martin appeals, enumerating several errors as well as the general grounds. Held:
1. We are mindful of the directive that "[o]n appeal, this court is bound to construe the evidence with every inference and presumption being in favor of upholding the jury’s verdict.” Mills v. State, 137 Ga. App. 305, 306 (223 SE2d 498). Nevertheless, the evidence totally fails to show that Martin knowingly authorized another to operate his vehicle. Both Martin and the individual who, in fact, drove Martin’s vehicle testified that Martin never authorized its use; the state presented no contradictory evidence.
2. In view of our holding in Division 1, we need not consider appellant’s remaining enumerations of error. Harris v. State, 188 Ga. 745 (4) (4 SE2d 651).

Judgment reversed.


Bell, C. J., and Shulmán, J., concur.